Case: 20-10183     Document: 00515632119         Page: 1     Date Filed: 11/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-10183                      November 9, 2020
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse Harris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-304-7


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Jesse Harris pleaded guilty to conspiracy to possess with the intent to
   distribute methamphetamine. Some members of the conspiracy brought
   methamphetamine from Mexico and distributed it to Harris and others for
   resale and use. In one transaction, Harris traded multiple firearms for an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10183      Document: 00515632119           Page: 2     Date Filed: 11/09/2020




                                     No. 20-10183


   unknown quantity of methamphetamine. Based on this transaction, the
   district court applied a two-level increase to Harris’s offense level for
   possession of a firearm in connection with a drug offense. See U.S.S.G.
   § 2D1.1(b)(1).   The     court   also    added    two      levels   because   the
   methamphetamine was imported from Mexico. See § 2D1.1(b)(5).
          Harris contends that the first two-level increase was erroneous
   because he did not possess a firearm in connection with his drug offense. The
   district court’s decision to apply this increase is a factual determination that
   is reversible only if it is clearly erroneous. United States v. Marquez, 685 F.3d
501, 508 (5th Cir. 2012). “The enhancement should be applied if the weapon
   was present, unless it is clearly improbable that the weapon was connected
   with the offense.” § 2D1.1(b)(1), cmt. 11(A) (2018). “It is not necessary for
   possession of the weapon to play an integral role in the offense or to be
   sufficiently connected with the crime to warrant prosecution as an
   independent firearm offense.” United States v. Villarreal, 920 F.2d 1218, 1221
   (5th Cir. 1991). But here the firearms were an integral part of the transaction
   itself. As Harris concedes, the firearms were “used as collateral in a barter
   transaction for narcotics.” The two-level increase was not clearly erroneous.
   See United States v. Glenn, 15 F.3d 179, 1994 WL 24871, 6 (5th Cir. 1994)
   (applying the increase where the defendant “acquired the handgun in
   exchange for crack”); see also 5th Cir. R. 47.5.3 (stating that unpublished
   decisions issued before January 1, 1996, are binding precedent).
          Next, Harris contends that the two-level increase for imported
   methamphetamine was erroneous because there was no proof that he knew
   the drugs came from Mexico. As he concedes this argument is foreclosed by
   circuit precedent, and he raises the issue only to preserve it for further
   review. See United States v. Serfass, 684 F.3d 548, 552–53 (5th Cir. 2012).
          The judgment is AFFIRMED.




                                           2